Citation Nr: 0422148	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Henry, Law Clerk




INTRODUCTION

The veteran served on active military duty from August 1962 
to September 1966.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office, of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims tinnitus resulting from bombardment and 
gunnery exercises while serving on active duty in the Navy.  
Service medical records to not indicate any complaint, 
diagnosis, or treatment for hearing loss or tinnitus, but 
tinnitus has been diagnosed and the veteran currently 
receives treatment for this disorder.  

Although the veteran has received treatment from VA for 
tinnitus, he has not received an examination to determine the 
etiology of this disorder.  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo a VA examination in order to ascertain the etiology 
of the claimed tinnitus.



Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since discharge 
from service to the present, and who 
possess records relevant to the claimed 
tinnitus.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims files.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO was 
unable to obtain, including what efforts 
were made to obtain them.  Also inform the 
veteran that adjudication of the claims 
will be continued without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claims, per 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran should also be asked 
to send anything he has in his possession 
that is relevant to this appeal.  

2.  The RO should request that the veteran 
provide information as to the dates of any 
recent treatment at any VA Medical Center 
(VAMC) relevant to the claimed tinnitus.  
All identified treatment records from any 
reported VAMC not already within the claims 
file should be obtained and associated with 
the claims file.  

3.  The RO should attempt to verify the 
veteran's military occupational specialty 
(MOS).  If the search for verification of 
the veteran's MOS is fruitless, the claims 
folder must be properly documented with 
information obtained from the National 
Personnel Records Center (NPRC) in this 
regard.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).

4. The RO should afford the veteran a VA 
audiometric examination in order to 
determine the current nature and etiology 
of any existing tinnitus. All indicated 
special studies and tests should be 
accomplished. The claims folder should be 
made available to the examiner for use in 
studying the case.  The examiner is 
requested to comment on the existence of 
tinnitus. Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's currently 
diagnosed tinnitus had its onset during 
service, is in any other way causally 
related to service.  The clinical basis 
for the opinion should be set forth in 
detail.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

